     Case 2:21-cv-00419 Document 9 Filed 08/16/21 Page 1 of 11 PageID #: 69



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


WENDELL TODD ANTILL,
on behalf of himself and
all others similarly situated,

            Plaintiff,

v.                                         Civil Action No. 2:21-cv-00419

21ST CENTURY MORTGAGE
COPORATION,

            Defendant.


                       MEMORANDUM OPINION AND ORDER


            Pending is the plaintiff’s motion to remand this

action to Boone County Circuit Court, filed on July 30, 2021

(ECF No. 4).


                              I.    Background


            The plaintiff commenced this action on June 15, 2021,

by filing his complaint in Boone County Circuit Court.              See ECF

No. 1-1 at 7-14.      The complaint was served on the defendant on

June 28, 2021.      See id. at 4.     In his complaint, the plaintiff

alleges that the defendant, a home mortgage lender that is not a

citizen of West Virginia, charged attorney’s fees in excess of

the amount permitted by the agreement between them.             See id. at

7-14.    Specifically, the plaintiff alleges that, in response to
   Case 2:21-cv-00419 Document 9 Filed 08/16/21 Page 2 of 11 PageID #: 70



his two requests for a payoff quote, the defendant twice

calculated $27,194.25 in legal fees as part of the amount needed

to pay off the remaining balance of the plaintiff’s loan.            See

id. at 8.   He also alleges that an unspecified portion of the

$27,194.25 figure exceeded the amount permitted by the agreement

and by law and that the two payoff quotes provided by the

defendant amounted to two instances of attempted debt

collection.    Id. at 8-9.    The plaintiff further alleges that an

unspecified portion of loan payments he remitted were applied to

charges for attorney’s fees.      See id. at 9.


            The plaintiff’s complaint asserts three causes of

action – breach of contract, unjust enrichment, and violation of

the West Virginia Consumer Credit and Protection Act (“WVCCPA”)

– for himself and on behalf of a class of others similarly

situated.   See id. at 7-14.     The complaint “tentatively

define[s]” the putative class as “all borrowers who were charged

attorney[’s] fees by [the] [d]efendant in excess of those

allowed by [c]ontract” and “who were charged attorney’s fees at

an excess rate.”    Id. at 9.    The complaint also says that

plaintiff brings it “on behalf of a class of West Virginia

consumers,” as the defendant has obtained the allegedly illicit

fees “by leveraging its position of power over West Virginia

homeowners.” Id. at 7.     The complaint contains no allegation or




                                     2
   Case 2:21-cv-00419 Document 9 Filed 08/16/21 Page 3 of 11 PageID #: 71



indication regarding the size of the class, the amount that each

class member or all members in the aggregate were overcharged

for attorney’s fees, or the number of instances each class

member or all members in the aggregate were subjected to debt

collection efforts by the defendant.


          The complaint seeks “[a]ctual and compensatory

damages” for the named plaintiff, “general and special damages”

for the class members, “statutory damages” under the WVCCPA for

both the named plaintiff and the class members, as well as

“interest, costs, and attorney[’s] fees” for the named plaintiff

and the class members.     Id. at 14.


          On July 26, the defendant filed a notice of removal in

this court.   See ECF No. 1.     The notice asserted that the court

would have original jurisdiction pursuant to 28 U.S.C. § 1332

because “there is complete diversity between the parties and the

amount in controversy is greater than $75,000.00.”           Id. (citing

28 U.S.C. §§ 1332, 1441, 1453).       Although the defendant noted

the class claims in the plaintiff’s complaint, the defendant did

not assert that the class amount in controversy exceeds the

$5,000,000.00 threshold applicable to class actions in which

complete diversity is lacking.       See 28 U.S.C. § 1332(d).


          In his briefing on the current motion, the plaintiff

argues that, pursuant to the complaint’s allegations, the amount


                                     3
   Case 2:21-cv-00419 Document 9 Filed 08/16/21 Page 4 of 11 PageID #: 72



in controversy with respect to the allegedly illicit fees the

defendant charged to him is significantly less than $75,000.00.

See ECF No. 5.     The plaintiff also argues that the defendant

failed to present evidence that the amount in controversy

exceeds $75,000.00.     See id.   He further argues that the notice

of removal did not assert that the amount in controversy

exceeded the $5,000,000.00 threshold under § 1332(d).            See id.

The plaintiff asks that the action be remanded to state court

and that he be awarded reasonable fees and costs resulting from

the removal.     See id.


           In a one-page response brief, the defendant states

that, “[b]ased upon [the] [p]laintiff’s stated position . . .

that the alleged damages value of this case is ‘significantly

less that $75,000.00,’ [the] [d]efendant does not oppose” the

motion to the extent it seeks remand of the action to state

court.   ECF No. 8 at 1.    However, the defendant “requests . . .

all other relief requested” in the plaintiff’s motion –

presumably the request for an award of fees and costs – “be

denied.”   Id.




                                     4
     Case 2:21-cv-00419 Document 9 Filed 08/16/21 Page 5 of 11 PageID #: 73



                              II.   Discussion


A.    Remand


            Under the statute governing federal removal

jurisdiction, “any civil action brought in a State court of

which the district courts of the United States have original

jurisdiction, may be removed by the defendant . . . to the

district court of the United States for the district and

division embracing the place where such action is pending.”               28

U.S.C. § 1441(a).      If at any time prior to final judgment “it

appears that the district court lacks subject matter

jurisdiction, the case shall be remanded.”           28 U.S.C. § 1447(c).


            One source of original jurisdiction is diversity

jurisdiction.     See 28 U.S.C. § 1332.       “Diversity jurisdiction

exists where the amount in controversy exceeds $75,000 and no

plaintiff is a citizen of the same state as any defendant.”

Wurts v. Branch Banking & Tr. Co., 402 F. Supp. 3d 335, 336

(S.D.W. Va. 2019).      A defendant filing a notice of removal based

on diversity jurisdiction need only plausibly allege that

complete diversity exists and that the amount in controversy

exceeds $75,000.00.       See Ellenberg v. Spartan Motors Chassis,

Inc., 519 F.3d 192, 200 (4th Cir. 2008).           However, if the

plaintiff challenges removal, the defendant bears the burden of




                                       5
   Case 2:21-cv-00419 Document 9 Filed 08/16/21 Page 6 of 11 PageID #: 74



demonstrating that removal is proper based on diversity

jurisdiction.   See Scott v. Cricket Commc’ns, LLC, 865 F.3d 189,

194 (4th Cir. 2017) (citing Strawn v. AT & T Mobility LLC, 530

F.3d 293, 297 (4th Cir. 2008)).       Thus, if removal is challenged,

the defendant has the burden of demonstrating that complete

diversity exists and that the amount in controversy exceeds

$75,000.00.


           Here, the defendant has alleged that there is complete

diversity, and the plaintiff does not challenge the assertion.

There is no dispute that the named plaintiff is a West Virginia

citizen and that the defendant is not a West Virginia citizen.

Although the complaint contains no allegations regarding the

citizenship of the putative class, it refers to them as “West

Virginia homeowners” and “West Virginia consumers.”           ECF No. 1-1

at 7.   While these references are likely insufficient for the

defendant to meet its burden to demonstrate complete diversity,

see Scott, 865 F.3d at 195-96, the court declines to decide the

complete-diversity issue because, as explained below, even

assuming there is complete diversity, the defendant has failed

to demonstrate the amount in controversy exceeds $75,000.00.


           Although the defendant has conceded that remand is

proper based on the amount-in-controversy requirement, the court

declines to acquiesce to the concession.         The defendant states



                                     6
   Case 2:21-cv-00419 Document 9 Filed 08/16/21 Page 7 of 11 PageID #: 75



that its concession is “[b]ased upon [the] [p]laintiff’s stated

position . . . that the alleged damages value of this case is

‘significantly less that $75,000.00.’”         ECF No. 8 at 1.     That is

not the plaintiff’s stated position.        Instead, the plaintiff has

argued that “the actual attorneys’ fees charged by the

[d]efendant to [the named] [p]laintiff are only $27,194.25” and

“this amount” – even if all of it were alleged to be illegally

charged to the named plaintiff – is “significantly less than the

$75,000 necessary for diversity jurisdiction.”          ECF No. 5 at 1

(emphasis added).    The plaintiff goes on to argue that the

defendant has failed to demonstrate, based on evidence or the

allegations in the complaint, that the amount in controversy

with respect to the class claims, when added to the

indeterminant amount in controversy with respect to the named

plaintiff’s claims, exceeds $75,000.00.         See ECF No. 5 at 4-7.


           Rather than rely on the defendant’s concession, the

court concludes that the defendant has failed to demonstrate the

amount in controversy exceeds $75,000.00.         “Generally, the

amount specified in the complaint will determine whether the

jurisdictional amount is satisfied for purposes of removal.”

Bartnikowski v. NVR, Inc., 307 F. App’x 730, 734 (4th Cir.

2009).   “If a complaint ‘does not allege a specific amount of

damages, the removing defendant must prove by a preponderance of




                                     7
   Case 2:21-cv-00419 Document 9 Filed 08/16/21 Page 8 of 11 PageID #: 76



the evidence that the amount in controversy exceeds $75,000.’”

Francis v. Allstate Ins. Co., 709 F.3d 362, 367 (4th Cir. 2013)

(brackets omitted) (quoting De Aguilar v. Boeing Co., 11 F.3d

55, 58 (5th Cir. 1993)).


           The defendant has failed to demonstrate the amount in

controversy exceeds $75,000.00.       First, even putting aside its

concession, the defendant has failed to argue that the amount-

in-controversy threshold has been met.         Second, aside from

perhaps relying on the allegations in the complaint, the

defendant has presented no evidence that the amount in

controversy exceeds $75,000.00.       And, the complaint’s

allegations are insufficient for the defendant to meet its

burden.   With respect to the named plaintiff, the entire amount

of attorney’s fees he alleges he was charged, $27,194.25,

coupled with the maximum statutory penalty for the two alleged

WVCCPA violations would not exceed $75,000.00.          See Woodfell v.

Gateway Mortg. Grp., LLC, No. 2:19-cv-00658, 2020 WL 3964758, at

*6 (S.D.W. Va. July 13, 2020) (describing WVCCPA penalty

calculation).   Without further evidence or argument from the

defendant, any additional amounts that might be included in

determining the amount in controversy would be the result of

speculation as to the fees and costs assessable as to the

plaintiff and other class members under the WVCCPA, the size of




                                     8
     Case 2:21-cv-00419 Document 9 Filed 08/16/21 Page 9 of 11 PageID #: 77



the putative class, the actual damages the class might recover

from the alleged overcharging, and the number of alleged WVCCPA

violations experienced by the class.          See id. at 6-7.      Reliance

on such speculation is not sufficient for the defendant to meet

its burden to demonstrate by a preponderance that the amount in

controversy exceeds $75,000.00.         See Scott, 865 F.3d at 196-97.


            Because the defendant has failed to meet its burden to

demonstrate that the court has diversity jurisdiction, the court

grants the plaintiff’s motion to remand this action to state

court.


B.    Award of costs and fees


            “An order remanding the case may require the payment

of just costs and any actual expenses, including attorney fees,

incurred as a result of the removal.”          28 U.S.C. § 1447(c).

“Absent unusual circumstances, courts may award attorney’s fees

under § 1447(c) only where the removing party lacked an

objectively reasonable basis for seeking removal.”             Martin v.

Franklin Capital Corp., 546 U.S. 132, 141 (2005).


            Although defendant did not meet its burden to

establish by a preponderance of the evidence that diversity

jurisdiction exists, both complete diversity and the amount in

controversy are ambiguous in the plaintiff’s complaint.              The



                                       9
  Case 2:21-cv-00419 Document 9 Filed 08/16/21 Page 10 of 11 PageID #: 78



court cannot say that the defendant’s allegations in the notice

of removal that complete diversity exists and that the amount in

controversy exceeds $75,000.00 is not plausible.          The court

finds that the defendant had an objectively reasonable basis for

removal that warranted development, and thus the court declines

to award plaintiff costs and fees resulting from the removal.

See Woodfell, 2020 WL 3964758, at *7 (declining to award costs

and fees in similar circumstances).


                            III. Conclusion


          For the foregoing reasons, it is ORDERED that the

plaintiff’s motion to remand (ECF No. 4) be, and hereby it is,

granted insofar as it requests that this action be remanded and

denied insofar as it requests an award of costs and fees.            It is

accordingly further ORDERED that this action be, and hereby it

is, remanded for all further proceedings to Boone County Circuit

Court.


          The Clerk is directed to transmit this memorandum

opinion and order to all counsel of record and any unrepresented




                                    10
  Case 2:21-cv-00419 Document 9 Filed 08/16/21 Page 11 of 11 PageID #: 79



parties and a certified copy to the clerk of court for Boone

County Circuit Court.


                                         ENTER: August 16, 2021




                                    11
